Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Cynthia Lamon on 22 February 2022.

The application has been amended as follows: 
Amendments to the specification: 
at page 6, lines 19-20: --…be installed at the far ends to a larger diameter water line 118 or water source…--; 
at page 8, line 7: --A feeder line 118 may be connected…--;
at page 10, line 8: --…the user may fill the space and connect a water line 118 to nozzle 106.--;
at page 14, line 24: --…with water fed from a feeder line 118.--; and
in the amendment to the specification filed 6/16/2021 at page 16: --Water shields 1005 [[15]] may be assembled…--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of claimed aspects of a ground water distribution assembly having a feeder line connected to vertical feeder tube connected to a capture cup with an open top and a bottom closed/sealed by the location spike extending therethrough. The location spike having two lengths with distinct circumferences separated by a shoulder extending radially, the top circumference being smaller than the bottom (best seen in Figure 11, 1007). 
Nimrick (US 3405669), as relied upon before is silent to the capture cup having completely open top formed at the rim and the particulars of the location spike. The closed top press fitted to the remainder of the container is critical to avoid watering down the fertilizer, or to keep animals from accessing the interior of the device (while above ground), as would be evident to one of ordinary skill in the art. 
While Alkire (US 3857196) provides an open top, Alkire is designed for passively gathering ground water, while the claimed device and the combination of references relied upon are directed to a device which gathers and slowly disperses water over time from a water line. 
Brusadin (US 3929288) was previously relied upon for the specific location spike shape, but fails to provide the completely open top.
Ward (US 5558030) was previously relied upon for the centrally located features, but Ward also fails to disclose an open top. 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619